Citation Nr: 0918346	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a right thigh scar.

2.  Entitlement to service connection for posttraumatic 
stress disorder with insomnia.

3.  Entitlement to service connection for residuals of a 
gunshot wound with open fracture of the left thigh.

4.  Entitlement to service connection for shortening of the 
left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 through 
March 2001 and from June 2001 through July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In February 2008, the Veteran filed his substantive appeal, 
VA Form 9, requesting a hearing before the Board.  In a March 
2008 statement, the Veteran indicated that he wished to 
withdraw his request for a hearing before the Board in lieu 
of a hearing before the RO.  In June 2008, the Veteran was 
scheduled for an RO hearing.  However, in a June 2008 
statement, the Veteran's attorney in a separate matter 
reported that the Veteran could not attend his RO hearing 
because he was incarcerated.  In a separate June 2008 
statement, the Veteran indicated that he wished to withdraw 
his hearing request for all hearings before both the RO and 
the Board because he was incarcerated.  Thereafter, the 
Veteran's appeal was certified to the Board.  In a January 
2009 statement, the Veteran again requested a hearing before 
the Board.  A January 2009 letter reveals that the Veteran 
was scheduled for a hearing before the Board in April 2009.  
By a February 2009 statement, the Veteran reported that he 
was unable to attend the hearing scheduled for April 2009, 
and requested that his hearing be rescheduled.  The Board 
construes the Veteran's February 2009 letter as a motion for 
a new hearing date, and finds that good cause is shown for 
his failure to report.  See 38 C.F.R. § 20.704(d) (2008).  As 
such, this case must be be returned to the RO so that a Board 
hearing may be rescheduled.

Accordingly, the case is remanded for the following action:

The RO must contact the Veteran to clarify 
what type of hearing he requested, to 
include a Travel Board hearing at the RO, 
a videoconference hearing, or a hearing at 
the VA Central Office in Washington, DC.  
The RO must place the Veteran's name on 
the docket for such hearing before the 
Board according to the date of his 
request.  The Veteran must be provided 
proper notice of the date and time of the 
scheduled hearing.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




